IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Matthew E. Petro,                    :
                    Petitioner       :
                                     :
            v.                       :   No. 1446 C.D. 2014
                                     :   No. 1447 C.D. 2014
Unemployment Compensation            :
Board of Review,                     :
                 Respondent          :

                                   ORDER

            AND NOW, this 10th day of November, 2015, upon consideration of
Respondent’s Application for Clarification, it is ORDERED that the Application is
GRANTED and the Court’s opinion and order dated October 19, 2015, in the
above-captioned matter is AMENDED to state that this Court’s jurisdiction is
relinquished. The Board shall conduct further review of the record, remand for
further hearing if necessary and, thereafter, issue a new decision and order,
consistent with the Court’s opinion, from which any aggrieved party may appeal.


                                            ______________________________
                                            MARY HANNAH LEAVITT, Judge